The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,214,160 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Claim Objections
Claim 14 is objected to because of the following informalities:  the Examiner notes that although claim 14 is directed to an apparatus (as set forth below in the 112 2nd paragraph rejection, the preamble includes the phrase “the method comprising”) the body of the claim is written in a format that is consistent with method steps. The Examiner notes that the Applicant can clarify the claims by reciting, e.g. “a rectangular decoding unit configured to generate an output signal….”, and “a non-rectangular decoding unit configured to obtain…”. .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the method" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6, 9, 10 of U.S. Patent No. RE47536. Although the claims at issue are not identical, they are not patentably distinct from each other because as shown below, the claims of the instant application are broader than those of RE47536. Thus, the invention described in the instant application is similar to the invention described in RE47356. 


16518273
RE47536
11. A method for processing an audio signal including a first data of a first block encoded with a first coding scheme using a rectangular window and a second data of a second block encoded with , the method comprising: 
receiving, by an audio processing apparatus, an audio signal including a first data of a first block encoded with a first [rectangular] coding scheme using a rectangular window and a 
by an audio processing apparatus, an output signal for the first block using the first data of the first block based on the first coding scheme; 
generating an output signal for the first block using the first data of the first block based on the [rectangular] first coding scheme;
receiving a compensation signal corresponding to the second block; 
receiving a compensation signal corresponding to the second block;
obtaining a prediction of an aliasing part by applying a window of the second block to the output signal for the first block; and 
obtaining a prediction of an aliasing part by applying a window of the second block to the output signal for the first block; and
obtaining a reconstructed signal for the second block based on the second data, the compensation signal and the prediction of the aliasing part, wherein, the first data is encoded with a LPD (Linear Prediction Domain) coding scheme and the window of the second block belongs to a transition window class.
obtaining a reconstructed signal for the second block based on the second data, the compensation signal and the prediction of the aliasing part, wherein, when the first data is encoded with a LPD (Linear Prediction Domain) coding scheme and the window of the second block belongs to a transition window class, the window of the second block has an ascending line with a first slope, wherein the first slope is different [gentler] than a second slope.



16518273
RE47536
14. An apparatus for processing an audio signal including a first data of a first block encoded with a first coding scheme using a rectangular window and a second data of a second block encoded with a second coding scheme using a non-rectangular window, and receiving a compensation signal corresponding to the second block, the method comprising:  
6.  An apparatus for processing an audio signal, comprising: a de-multiplexer receiving an audio signal including a first data of a first block encoded with a first [rectangular] coding scheme using a rectangular window and a second data of a second block encoded with a [non-rectangular] second coding scheme using a non-rectangular window, and receiving a compensation signal corresponding to the second block;
a rectangular decoding unit1 generating an output signal for the first block using the first data of the first block based on the first coding scheme, and obtaining a prediction of an aliasing part by applying a window of the second block to the output signal for the first block; and
a rectangular decoding unit generating an output signal for the first block using the first data of the first block based on the [rectangular] first coding scheme, and obtaining a prediction of an aliasing part by applying a window of the second block to the output signal for the first block; and
a non-rectangular decoding unit obtaining a reconstructed signal for the second block based on the second data,
a non-rectangular decoding unit obtaining a reconstructed signal for the second block based on the second data,
the compensation signal and the prediction of the aliasing part, wherein, the first data is encoded 

, the window of the second block has an ascending line with a first slope, wherein the first slope is different [gentler] than a second slope.



With respect to claim 11, as shown above, the instant claim no longer recites “the window of the second block has an ascending line with a first slope, wherein the first slope is different than a second slope.”  This limitation was recited in Reissue claim 14 of RE47536 and therefore, the instant claim is broader than the Reissue claim.  Claim 14 relative to Reissue claim 6 also has a similar broadening aspect for the same reason.  
The Examiner notes that claim 11 corresponds to claim 1 of RE47536 and claim 14 corresponds to claim 6.  Claim 12, 13, 15, 16 corresponds to claim 3, 4, 9, and 10 of RE47536 respectively. As set forth above, the claims of the instant application are not patentably distinct from the claims of RE47536. 

Reissue Application – 35 U.S.C. 251
Claims 14-16 are rejected under 35 U.S.C. 251 as being in violation of the original patent requirement. 
Section 251 requires that reissue is for “the invention disclosed in the original patent.” In order to satisfy the original patent requirement, “[i]t must appear from the face of the instrument that what is covered by the reissue was intended to have been covered and secured by the original.” U.S. Indus. Chems., Inc. v. Carbide & Carbon Chems. Corp., 315 U.S. 668, 676 (1942). Furthermore, “it is not enough that an invention might have been claimed in the original patent because it was suggested or indicated in the specification.” Id. In other words, the original patent “must clearly and unequivocally disclose the newly claimed invention as a separate invention.” Antares Pharma, Inc. v. Medac Pharma Inc., 771 F.3d 1354, 1362 (Fed. Cir. 2014). 
a de-multiplexer receiving the audio signal.   
The Examiner also notes that the original apparatus claim of the underlying patent, requires a de-multiplexer for receiving an audio signal--this is consistent with all embodiments disclosed in the patent specification. 
The original patent discloses an Alias Cancelling During Audio Coding Mode Transitions.  
Col. 3, lines 1-9 recites, “[t]o further achieve these and other advantages and in accordance with the purpose of the present invention, an apparatus for processing an audio signal, comprising: a de-multiplexer receiving an audio signal including a first data of a first block encoded with rectangular coding scheme and a second data of a second block encoded with non-rectangular coding scheme, and receiving a compensation signal corresponding to the second block”. Col. 12, lines 50-53 recites, “a decoder 200 of the audio signal processing apparatus according to the present invention includes at least two decoding units 220R and 220N or 220-1 and 220-2 and is able to further include a demultiplexer 210.”  Col. 13, lines 6-10, “[a]fterwards, the demultiplexer 210 extracts the coding scheme information and the data per frame or subframe from the at least one bitstream. The extracted data is forwarded to the corresponding decoding unit 220A, 220B or 220C according to the coding scheme information.”
In addition, col. 20, lines 17-21, recites “[r]eferring to FIG. 3, like the former decoder 200 shown in FIG. 1, a decoder 200A according to a first embodiment of the present invention includes a rectangular decoding unit 220R and a non-rectangular decoding unit 220N and is able to further include a demultiplexer 210.” Col. 20, lines 28-32, recites “The demultiplexer 210 extracts the first data (e.g., data of the N.sup.th block), the second data (e.g., data of the (N+1).sup.th block) and the compensation signal from the at least one bitstream. In this case, the compensation signal can correspond to one of the three types described with reference to FIG. 9.” Col. 20, lines 49-55 recites, “[t]he compensation part 228 generates a signal reconstructed using the compensation signal delivered from the demultiplexer 210, the prediction of the aliasing part obtained by the aliasing prediction part 224 and 
	Col. 23, lines 28-34, recites “[i]n case that a current block or a second block corresponds to a non-rectangular coding scheme (particularly, the C coding scheme), the window shape determining part 127 determines a specific window (i.e., a window type) applied to the current block among a plurality of windows based on the window type information delivered from the demultiplexer 210.” Col. 27, lines 6-13, recites “[r]eferring to FIG. 16, a decoder 200C according to a third embodiment includes a first decoding unit 220-1 and a second decoding unit 220-2 and is able to further include a demultiplexer 210. The first decoding unit 220-1 includes a first scheme decoding part 222-1 and the second decoding unit 20-2 includes a second scheme decoding part 226-2 and a window shape determining part 227-2.”
	Col. 27, lines 14-21, recites “[t]he demultiplexer 210 receives the coding scheme information (e.g., coding identification information and subcoding identification information) described with reference to FIG. 1 and then delivers data to the first decoding unit 220-1 or the second decoding unit 220-2 per block based on the received coding scheme information. Moreover, the demultiplexer 210 extracts the window type information and then delivers it to the second decoding unit 220-2.” Col. 34, lines 63-66, recites “Referring to FIG. 30, in case that a long term prediction is not performed conditionally, the demultiplexer 210 extracts the long term flag (LTP flag) and then delivers it to the long term prediction control part 221-2. If the long term prediction is not performed unconditionally in consideration of a coding scheme of a previous block, the long term prediction control part 221-2.” Col. 36, lines 37-44, recites “Referring to FIG. 34, an audio signal decoding apparatus 400 includes a demultiplexer 410, A to C decoding units 220A to 220C, a band extension decoding unit 420 and a plural channel decoder 430. The demultiplexer 410 extracts the data encoded by the A to C coding schemes, the band extension information, the spatial information and the like from an audio signal bitstream.” 


The apparatus claim was always drawn to a de-multiplexer receiving an audio signal and a compensation signal.  
This situation is also somewhat analogous to the recent Federal Circuit decision in Forum US, Inc. v. Flow Valve, LLC, Appeal No. 2018-1765 (Fed. Cir. Jun. 17, 2019). In Forum US, the original patent claims were drawn to a workpiece having a body member and a plurality of arbors (arbors circled):

    PNG
    media_image1.png
    267
    600
    media_image1.png
    Greyscale

Forum US, slip op. at 3-4. In reissue, patentee broadened the claims to remove the requirement as to arbors. Id. at 5. The Federal Circuit determined that the new claims did not comply with the original patent requirement of section 251 because the face of the patent did not disclose any arbor-less embodiment, and the abstract, summary of invention, and all disclosed embodiments included arbors. Id. at 9. The Court concluded that the specification did not clearly and unequivocally disclose an embodiment without arbors, thus the original patent requirement was violated by broadening the claims to no longer require arbors. Id. at 10. 

The underlying patent does not clearly and unequivocally disclose any apparatus embodiment without a de-multiplexer, thus to broaden the claims to permit such an embodiment runs afoul of the original patent requirement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ovidio Escalante whose telephone number is (571)272-7537. The examiner can normally be reached on Monday to Friday - 6:00 AM to 2:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-1367 The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Ovidio Escalante/
Ovidio Escalante
Reexamination Specialist
Central Reexamination Unit - Art Unit 3992
(571) 272-7537

Conferees:  
/MAJID A BANANKHAH/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner notes that the claim recites an apparatus comprising at least a rectangular decoding unit and a non-rectangular decoding unit. The Examiner interprets these units as hardware components of a decoder.